Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed 6/25/2020.
Claims 1-20 are presented for examination.  

Priority
Acknowledgment is made of applicant's claim for benefit of a prior-filed parent Application No. 15/095,083, filed on 4/10/2016 which claims priority to and the benefit of U.S. Provisional Application No. 62/146,240, filed on 4/10/2015.

Specification
The disclosure is objected to because of the following informalities: 
Page 1 CROSS REFERENCE TO RELATED APPLICATION section should be updated to reflect the current status of referenced applications 15/095,083, 14/961,901 and 16/423,038.
Appropriate corrections are required.

Claim Objections
Claims 7, 9-14 are objected to because of the following informalities:
Claim 7, line 3 in the claim limitation “forth interactive element” should be --fourth interactive element--.

electronic device according to claim 8-- otherwise there is insufficient antecedent basis.
Claim 14, line 3 in the claim limitation “forth interactive element” should be --fourth interactive element--.
	Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 8, 12, 15 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 8-10 and 15-17 of Patent No. 10,740,707 B2 in view of Ramer et al. (hereinafter Ramer), US 2007/0061245 A1.


16/912,687 (Instant Application)
10,740,707 (Patent ‘707)
(Claim 1) A method performed for executing tasks at an electronic device, comprising: 

1) receiving a code from a user at a first location or a second location via the electronic device, the code related to a task and presented in public; 

2) transmitting the code to a service facility for obtaining a task; 





3) in response to receiving the code at the first location, 







displaying a first interactive element representing a first task on a screen of the electronic device based on information received from the service facility, and executing the first task in response to activation of the first interactive element by the user, wherein the first task is related to the code; and 





1) receiving a code from a user via the electronic device;
2) the code related to a task and advertised in public;

3) transmitting the code and time information to a service facility for a task search, the time information including a sending time at which the code is transmitted from the electronic device to the service facility;

(Claim 3) The method according to claim 1, further including transmitting marker information from the electronic device to the service facility for the task search, wherein the marker information is related to a place, a geographic area…

(Claim 1) 4) obtaining from the service facility one or more tasks and displaying the one or more tasks on a screen of the electronic device for the user to select…displaying on the electronic device an interactive icon that represents one or more other tasks that are related to the code…
7) performing the selected task via the electronic device…




(Claim 2) The method according to claim 1 wherein the code includes a numerical number, a letter, a mark, or a sign.

Regarding subject matter of instant application claim 1, in the same field of endeavor, Ramer teaches or suggests in response to receiving code at a second location, displaying a second interactive element representing a second task on the screen based on information received from a service facility, and executing a second task in response to activation of the second interactive element by a user, wherein the second task is related to the request, and a first task and the second task are different from each other but have same or similar objectives ([0109] The wireless search platform 100 illustrated in FIG. 1 may contain a server 134 and database 138 connected to the Internet. Databases 138 connected to the wireless platform 100 over the Internet may store information, such as individual business websites with which the user transacts, [0114] The query results 222 may be ordered 230 prior to display 232 based, for example, upon the sponsor 224, mobile subscriber characteristics, information relating to the mobile communication facility, location, carrier rules, filter results, and/or walled garden 262 priorities. Once the results 222 are displayed 232, the user may initiate interactions/transactions 234 with the information (e.g., placing a call, click on a link, or 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ramer’s suggestions, with a reasonable expectation of success, to teach or suggest in response to receiving the code at the second location, displaying a second interactive element representing a second task on the screen based on information received from the service facility, and executing the second task in response to activation of the second interactive element by the user, wherein the second task is related to the code, and the first task and the second task are different from each other but have same or similar objectives.  Doing so would be desirable to provide for improved search capabilities adapted for use with mobile communication devices and presenting updated search results based at least in part on a second location (Ramer [0005]-[0006]).

Claim 8 of the instant application is an electronic device claim corresponding to the method claim 1 and recite similar limitations as Claims 8 and 10 of Patent ‘707 in view of Ramer and is likewise rejected.  

Claim 12 of the instant application depends from claim 8 of the instant application and recite similar limitations as Claim 9 of Patent ‘707 and is likewise rejected. 

Claim 15 of the instant application is a method claim that recites similar limitations as Claims 15 and 17 of Patent ‘707 in view of Ramer and is likewise rejected. 

Claim 19 of the instant application depends from claim 15 of the instant application and recite similar limitations as Claim 16 of Patent ‘707 and is likewise rejected. 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over BASHARDOOST et al. (hereinafter BASHARDOOST), US 2007/0233662 A1, in view of Ramer et al. (hereinafter Ramer), US 2007/0061245 A1.

Regarding independent claim 1, BASHARDOOST teaches a method performed for executing tasks at an electronic device ([0037] The system 10 may also be configured to automatically filter multiple listing associated with the same code 20 using various data and methods.  In one method, the system receives data from the consumer…data that is inherently found in a consumer’s request…GPS data sent from cellular phones and other handheld devices; this suggests a method for providing listings (a method performed for executing tasks) to a consumer’s handheld device (at an electronic device)), comprising: 1) receiving a code from a user at a first location or a second location via the electronic device (FIG. 1 and [0034] The consumer then transmits a request for a listing of interest to the system 10 wherein the request includes the code 20, [0037] The system 10 may also be configured to automatically filter multiple listing associated with the same code 20 using various data and methods.  In one method, the system receives data from the consumer…data that is inherently found in a consumer’s request…GPS data sent from cellular phones and other handheld devices; this suggests a consumer transmit a request including the code 20 (comprising receiving a code from a user) from the consumer’s handheld device (via the electronic device) with GPS data of location (at a first location or a second location)), the code related to a task and presented in public ([0032] Once the ; 2) transmitting the code to a service facility for obtaining a task ([0034] The consumer then transmits a request for a listing of interest to the system 10 wherein the request includes the code 20.  The system 10 receives the request and the code and then transmits back to the consumer the listing(s) 16 associated with the code 20; thus – consumer transmits a request with the code 20 (transmitting the code) to system 10 (to a service facility) for obtaining a listing (for obtaining a task)); 3) in response to receiving the code at the first location, displaying an first interactive element representing a first task on a screen of the electronic device based on information received from the service facility, and executing the first task in response to activation of the first interactive element by the user, wherein the first task is related to the code ([0033] A consumer who has observed the ad 30 and is interested in obtaining additional information about the good 18 related to the ad 30, 
BASHARDOOST does not expressly teach in response to receiving the code at the second location, displaying a second interactive element representing a second task on the screen based on information received from the service facility, and executing the second task in response to activation of the second interactive element by the user, wherein the second task is related to the code, and the first task and the second task are different from each other but have same or similar objectives.
However, Ramer teaches in response to receiving code at a second location, displaying a second interactive element representing a second task on a screen based on information received from a service facility, and executing a second task in response to activation of the second interactive element by a user, wherein the second task is related to the request, and a first task and the second task are different from each other but have same or similar objectives ([0109] The wireless search platform 100 illustrated in FIG. 1 may contain a server 134 and database 138 connected to the Internet. Databases 138 connected to the wireless platform 100 over the Internet may store information, such as individual business websites with which the user transacts, [0114] The query results 222 may be ordered 230 prior to display 232 based, for example, upon the sponsor 224, mobile subscriber characteristics, information relating to the 
Because BASHARDOOST and Ramer address the same issue of displaying interactive filtered result listings from to client devices based on service facilities receiving text entries from a mobile device wherein the filtered result listings are based on location information of the client device GPS data, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of in response to receiving code at a second location, displaying a second interactive element representing a second task on a screen based on information received from a service facility, and executing a second task in response to activation of the second interactive element by a user, wherein the second task is related to the request, and a first task and the second task are different from each other but have same or similar objectives as suggested by Ramer into BASHARDOOST’s method, with a reasonable expectation of success, such that when a consumer enters the same code 20 at a second GPS location to system 10, system 10 and 4) in response to receiving the code at the second location, displaying a second interactive element representing a second task on the screen based on information received from the service facility, and executing the second task in response to activation of the second interactive element by the user, wherein the second task is related to the code, and the first task and the second task are different from each other but have same or similar objectives.  This modification would have been motivated by the desire to provide for improved search capabilities adapted for use with mobile communication devices and presenting updated search results based at least in part on a second location (Ramer [0005]-[0006]).  

Regarding dependent claim 2, BASHARDOOST, in view of Ramer, teach the method according to claim 1 wherein content of a same category or similar categories are presented on the screen when the first task and the second task are executed respectively (see Ramer [0114] The query results 222 may be ordered 230 prior to display 232 based, for example, upon the sponsor 224, mobile subscriber characteristics, information relating to the mobile communication facility, location, carrier   

Regarding dependent claim 3, BASHARDOOST, in view of Ramer, teach the method according to claim 1 wherein the first task and the second task correspond to a first function and a second function respectively, and the first and second functions are same or similar (see Ramer [0114] The query results 222 may be ordered 230 prior to display 232 based, for example, upon the sponsor 224, mobile subscriber characteristics, information relating to the mobile communication facility, location, carrier rules, filter results, and/or walled garden 262 priorities. Once the results 222 are displayed 232, the user may initiate interactions/transactions 234 with the information (e.g., placing a call, click on a link, or an online order) that is then delivered 238 wirelessly through the wireless platform 100 described in FIG. 1, [0660] For example, a user of a mobile communication facility 102 may initiate a text search query titled "restaurant" from a first location. The wireless provider, wireless operator, and or telecommunications provider may locate the mobile communication facility 102 based upon information relating to the user's mobile communication facility 102. The user's home address may be on Hanover St. in Boston, Mass. A GPS location, triangulation, and or WiFi triangulation may indicate that the user is currently in the .  

the method according to claim 1 wherein the first task and the second task are determined by a first business at the first location and a second business at the second location, respectively (see Ramer [0114] The query results 222 may be ordered 230 prior to display 232 based, for example, upon the sponsor 224, mobile subscriber characteristics, information relating to the mobile communication facility, location, carrier rules, filter results, and/or walled garden 262 priorities. Once the results 222 are displayed 232, the user may initiate interactions/transactions 234 with the information (e.g., placing a call, click on a link, or an online order) that is then delivered 238 wirelessly through the wireless platform 100 described in FIG. 1, [0660] For example, a user of a mobile communication facility 102 may initiate a text search query titled "restaurant" from a first location. The wireless provider, wireless operator, and or telecommunications provider may locate the mobile communication facility 102 based upon information relating to the user's mobile communication facility 102. The user's home address may be on Hanover St. in Boston, Mass. A GPS location, triangulation, and or WiFi triangulation may indicate that the user is currently in the vicinity of Hanover St. in Boston, Mass... Using this location information, the search results that pertain to restaurants that are on or near Hanover St. in Boston, Mass. may be presented exclusively or in priority to other restaurants that are distant from Hanover St. Continuing this example, later in the evening the user has now moved to a second location and would like to find a restaurant for dinner. Again a text entry of "restaurant" is entered into the query entry facility 120 of the mobile communication facility 102. Using one or all of the same means of determining the location of the mobile .  

Regarding dependent claim 5, BASHARDOOST, in view of Ramer, teach the method according to claim 1 wherein the code includes a numerical number, a letter, a mark, or a sign (see BASHARDOOST [0024] the alphanumeric codes 20 (wherein the code) according to the present invention are relatively short, easy to remember alphanumeric strings (includes a numerical number, a letter, a mark, or a sign)).  

Regarding dependent claim 6, BASHARDOOST, in view of Ramer, teach the method according to claim 1, further including in response to receiving the code at the first location, displaying a third interactive element representing a third task on the screen based on information received from the service facility, and executing the third task in response to activation of the third interactive element by the user, the third interactive element being proximate to the first or second interactive element on the screen (see Ramer [0037] The system 10 may also be configured to automatically filter multiple listing associated with the same code 20 using various data and methods.  In one method, the system receives data from the consumer which can be used to determine which of the multiple listings are more relevant to the consumer.  Such data can data that is inherently found in a consumer’s request…GPS data sent from cellular phones and other handheld devices, [0038] In addition to allowing a consumer to access a listing by using the code for the particular listing, the system 10 can be configured to allow a consumer to browse and/or search the database 12 of listings 16 using categories, search terms, keywords or other search methods as such as those commonly used to search Ebay.TM. listing or on-line classifieds. This is most easily implemented using the website type of access mode 32, but can also be adapted for other access modes 32, as well. In this way, if a consumer who accesses a particular listing 16 using a code 20 finds that they are not interested in the subject matter of that particular listing, the consumer can then browse other listings 16 using the system 10; this suggests that in response to receiving code 20 (further including in response to receiving the code) from consumer’s request along with the GPS data location (at the first location) from the consumer’s handheld device, the resulting filtered listing (based on information received from the service facility) that the consumer access can include search capabilities (representing a third task) suggestive of an interactive query box (displaying a third interactive element on the screen) .

Regarding independent claim 8, claim 8 is an electronic device claim that is substantially the same as the method of claim 1.  Thus, claim 8 is rejected for the same reason as claim 1.  In addition, Ramer teaches an electronic device comprising: a processor ([0161] A client application interface may be associated with a mobile communication facility 102 (an electronic device).  The client application interface may be a software program operating through a processor (comprising a processor) on the mobile communication facility), and a memory module coupled to the processor ([0161] The client application interface may be a software program operating through a processor on the mobile communication facility, [0162] a mobile communication facility 102 may include a cache such as a cache memory…The memory may be permanently installed in the mobile communication facility 102; this suggests that the cache memory operates with the processor (and a memory coupled to the processor) as both are installed on the mobile communication facility), the processor operable when executing certain instructions to ([0161] The client application interface may be a software program operating through a processor (the processor) on the mobile 

	Regarding dependent claims 9-13, claims 9-13 are device claims that are substantially the same as the method of claims 2-6, respectively.  Thus, claims 9-13 are rejected for the same reasons as claims 2-6.

Regarding independent claim 15, BASHARDOOST teaches a method performed for executing tasks at an electronic device ([0037] The system 10 may also be configured to automatically filter multiple listing associated with the same code 20 using various data and methods.  In one method, the system receives data from the consumer…data that is inherently found in a consumer’s request…GPS data sent from cellular phones and other handheld devices; this suggests a method for providing listings (a method performed for executing tasks) to a consumer’s handheld device (at an electronic device)), comprising: 1) receiving a code from a user at a first location or a second location via the electronic device (FIG. 1 and [0034] The consumer then transmits a request for a listing of interest to the system 10 wherein the request includes the code 20, [0037] The system 10 may also be configured to automatically filter multiple listing associated with the same code 20 using various data and methods.  In one method, the system receives data from the consumer…data that is inherently found in a consumer’s request…GPS data sent from cellular phones and , the code related to a task and presented in public ([0032] Once the advertiser has placed a listing 16 on the system 10 and has its associated code 20, the advertiser preferably includes the code 20 and the access mode 32 in other types of advertising promoting the good 18.  For instance, physical signs using the graphic 30 in FIG. 3 may be placed at the location of the good 18, such as on or in the automobile 18, [0033] A consumer who has observed the ad 30 and is interested in obtaining additional information about the good 18 related to the ad 30, can then access the listing 16 corresponding to the code 20 through the system 10.  First, the consumer uses the particular access mode 32 related to the code 20 of interest.  For instance, for a website based access mode 32, the consumer accesses a website which is in operation communication with the system 10; this suggests code 20 is related to an internet ad listing accessed by a consumer (the code related to a task and presented in public); 2) transmitting the code to a service facility for obtaining a task ([0034] The consumer then transmits a request for a listing of interest to the system 10 wherein the request includes the code 20.  The system 10 receives the request and the code and then transmits back to the consumer the listing(s) 16 associated with the code 20; thus – consumer transmits a request with the code 20 (transmitting the code) to system 10 (to a service facility) for obtaining a listing (for obtaining a task)); 3) in response to receiving the code at the first location, executing a first task via the electronic device based on information received from the service facility, wherein the first task is related to the code and the first location ([0033] A consumer who has observed the ad 30 and is interested in obtaining additional information about the good 18 related to the ad 30, can then access the listing 16 corresponding to the code 20 through the system 10.  First, the consumer uses the particular access mode 32 related to the code 20 of interest.  For instance, for a website based access mode 32, the consumer accesses a website which is in operation communication with the system 10, [0034] The consumer then transmits a request for a listing of interest to the system 10 wherein the request includes the code 20.  The system 10 receives the request and the code and then transmits back to the consumer the listing(s) 16 associated with the code 20.  The system 10 preferably transmits the listings back to the consumer over the same access mode 32, [0035] for a code 20 which has more than one listing associated with it, the system may transmit to the consumer…a list of each of the listings, associated with the particular code 20, [0036] The consumer can then select one or more listing from the list and the system receives the selection and transmits the selected listings to the consumer, [0037] The system 10 may also be configured to automatically filter multiple listing associated with the same code 20 using various data and methods.  In one method, the system receives data from the consumer which can be used to determine which of the multiple listings are more relevant to the consumer.  Such data can data that is inherently found in a consumer’s request…GPS data sent from cellular phones and other handheld devices; this suggests in response to the system 10 receiving code 20 (in response to receiving the code) from a consumer handheld sending GPS data of a location (at the first location) that allows the system 10 to provide filtered relevant listings (based on information received from the service .
BASHARDOOST does not expressly teach in response to receiving the code at the second location, executing a second task via the electronic device based on information received from the service facility, wherein the second task is related to the code and the second location, and the first task and the second task are different from each other but have same or similar objectives.
However, Ramer teaches in response to receiving a code at a second location, executing a second task via an electronic device based on information received from a service facility, wherein the second task is related to the code and the second location, and a first task and the second task are different from each other but have same or similar objectives ([0109] The wireless search platform 100 illustrated in FIG. 1 may contain a server 134 and database 138 connected to the Internet. Databases 138 connected to the wireless platform 100 over the Internet may store information, such as individual business websites with which the user transacts, [0114] The query results 222 may be ordered 230 prior to display 232 based, for example, upon the sponsor 224, mobile subscriber characteristics, information relating to the mobile communication facility, location, carrier rules, filter results, and/or walled garden 262 priorities. Once the 
Because BASHARDOOST and Ramer address the same issue of displaying interactive filtered result listings from to client devices based on service facilities receiving text entries from a mobile device wherein the filtered result listings are based on location information of the client device GPS data, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of in response to receiving a code at a second location, executing a second task via an electronic device based on information received from a service facility, wherein the second task is related to the code and the second location, and a first task and the second task are different from each other but have same or similar objectives as suggested by Ramer into BASHARDOOST’s method, with a reasonable expectation of success, such that when a consumer enters the same code 20 at a second GPS location to system 10, system 10 would provide a filtered selectable list of listings associated with code 20 and the second GPS location to the consumer’s handheld device website allowing the consumer to click on a and 4) in response to receiving the code at the second location, executing a second task via the electronic device based on information received from the service facility, wherein the second task is related to the code and the second location, and the first task and the second task are different from each other but have same or similar objectives.  This modification would have been motivated by the desire to provide for improved search capabilities adapted for use with mobile communication devices and presenting updated search results based at least in part on a second location (Ramer [0005]-[0006]).  

Regarding dependent claims 16-20, claims 16-20 are method claims that are substantially the same as the method of claims 2-6, respectively.  Thus, claims 16-20 are rejected for the same reasons as claims 2-6.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over BASHARDOOST in view of Ramer, as applied in the rejections of claims 1 and 8, and further in view of Postrel, US 2003/0216960 A1.


BASHARDOOST and Ramer do not expressly teach further including in response to receiving another code from the user at the first location, displaying a forth interactive element representing a fourth task on the screen based on information received from the service facility, and executing the fourth task in response to activation of the fourth interactive element by the user.  
However, Postrel teaches further including in response to receiving another code from user at first location ([0031] The processor will then refer to the various databases shown in FIG. 2; the advertisement database 28, the user database 30, the incentive database 32 previously described, and/or the establishment directory 34. The processor will serve a main menu, which will give the user various options, e.g. "Press 1 for local restaurants, press 2 for local hotels, etc. The user responds by pressing the desired key, for example the "1" key for restaurants, and the processor will interpret the request and obtain a list of the restaurants closest to his location as indicated by the GPS location data 22. The processor will query the establishment directory and/or the incentive database 32 for this information, and then obtain the closest match or matches for transmission back to the caller, [0039] Access may be made to a main menu by pressing #22, or by providing a preconfigured access code or listing of codes, the users can access such information in the same manner regardless of their location. Thus, for example, a user would know that no matter where he may be, he can get a list of local restaurants by pressing #222, a list of local business centers by pressing #223, a list of local hotels by pressing #224, and the like, thus bypassing the first part of the main  ([0033] In the case of a more sophisticated remote device such as the handheld PDA 44 with GPS module 54 in FIG. 3, the incentive record would be displayed on the touchscreen 48 for viewing by the user. As shown in FIG. 3, this display may include various information as well as options, such as checkboxes 50 to select the desired meal type, e.g. breakfast, lunch or dinner (displaying an interactive element representing a task on the screen). The user would then indicate his response by pressing the screen accordingly, and that information would cue up additional information to be displayed on the screen such as specific meal choices (and executing the task in response to activation of the interactive element by the user), [0035] the incentive data may be transmitted by the information server 16 to the merchant computer 5 at the time it is sent to (based on information received from service facility) and/or accepted by the user so that the data resides at the merchant computer 5 and the transaction process is expedited when the user arrives at the merchant location).
	Because BASHARDOOST, in view of Ramer, and Postrel address the same issue of receiving code from a user at a location, displaying an interactive interface and responding to user interactions of the interactive interface, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of further including in response to further including in response to receiving another code from the user at the first location, displaying a forth interactive element representing a fourth task on the screen based on information received from the service facility, and executing the fourth task in response to activation of the fourth interactive element by the user.  This modification would have been motivated by the desire to provide the user with preconfigured number that can be dialed to obtain the same type of information based on the numbered dialed and to provide cellular operators with the ability to provide advertising and other types of geocentric or location-specific information and obtain additional, incremental revenue from sponsors based on a customer response event such as consummation of a sale, a direct product/service inquiry, or other customer/merchant interaction, that originates with an advertisement or incentive provided by the cellular operator (Postrel [0006]).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hargrove et al., US 2016/0063559 A1 (Mar. 3, 2016) (Abstract A method and apparatus for accessing advertising content from a mobile device provides for establishing a link to a content server using location coordinates from a GPS receiver in the mobile device and a brief, simple code, for example composed of only two alpha and/or numeric characters displayed in a billboard advertisement and associated with the content server. Entering the code enables a link to the content server to obtain additional content for download to the mobile device).                                                                                                                                                                                                  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143                                                                                                                                              
 /JENNIFER N WELCH/ Supervisory Patent Examiner, Art Unit 2143